42 So.3d 345 (2010)
K.M., Mother of L.B., a Child, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D09-2726.
District Court of Appeal of Florida, Fifth District.
August 25, 2010.
K.M., Ocala, pro se.
Kelly A. Swartz, of Children's Legal Services, Rockledge, for Appellee.
Wendie Michelle Cooper, Tavares, for Guardian ad Litem.
PER CURIAM.
K.M., the mother of L.B., appeals an order terminating her parental rights.[1] K.M. is proceeding pro se.[2] We have carefully considered K.M.'s arguments and thoroughly reviewed the record. Finding that the trial court's decision is supported by competent, substantial evidence, we affirm the order on appeal.
AFFIRMED.
ORFINGER, LAWSON, and JACOBUS, JJ., concur.
NOTES
[1]  The father's parental rights were terminated in the same order. The father had tendered and the trial court accepted his surrender of all parental rights to L.B.
[2]  The mother proceeds pro se because her court-appointed attorney withdrew on the ground that a thorough, conscientious, and good faith review showed no meritorious grounds on which to base an appeal, citing N.S.H. v. Dep't of Children and Family Servs., 843 So.2d 898 (Fla.2003). Otherwise, the mother at all times was represented by court-appointed counsel.